              Case: 3:19-cv-01007-wmc Document #: 185-2 Filed: 12/08/20 Page 1 of 3


Rachel Granneman

From:                Peters, Zachary - PSC <Zachary.Peters@wisconsin.gov>
Sent:                Wednesday, December 2, 2020 3:29 PM
To:                  Rachel Granneman
Cc:                  Whiting, Christianne - PSC
Subject:             RE: 19-cv-1007-wmc Defendants' Sixth Supplemental Response to Plaintiffs' First Requests for
                     Production of Documents, Part 1 of 2

Follow Up Flag:      Follow up
Flag Status:         Flagged


Hi Rachel:

We are currently working on getting you corrected copies of the documents referenced in your clarification numbers 1
and 3 below.

Additionally, with regards to clarification number 2 below, the chronologically preceding page to p. 126 is p. 112. They
appear to have gotten out of order. However, the preceding page can be confirmed by looking to the date range of the
call log in the upper right hand corner of the documents and also at the page numbers of the call logs, which are also
found in the upper right hand corner of the documents.

Regarding clarification number 4 below:

The number ending in 6016 is one of Commissioner Huebsch’s sons and was mistakenly left unredacted.

The number ending in 6023 is also one of Commissioner Huebsch’s sons and was mistakenly left unredacted.

The number ending in 2734 is a Wausau resident and was mistakenly left unredacted.

None of those phone numbers or information regarding those phone calls are responsive to the Request for Production
of Documents.

Sincerely,

Zachary Peters
Assistant General Counsel
Public Service Commission of Wisconsin
(608) 267‐1207
(608) 438‐0350

From: Rachel Granneman <RGranneman@elpc.org>
Sent: Monday, November 30, 2020 1:11 PM
To: Peters, Zachary ‐ PSC <Zachary.Peters@wisconsin.gov>
Subject: RE: 19‐cv‐1007‐wmc Defendants' Sixth Supplemental Response to Plaintiffs' First Requests for Production of
Documents, Part 1 of 2

Apologies, one additional entry on #4: July 10, 2020 at 8:18 PM (ending in in 2734)


                                                            1
              Case: 3:19-cv-01007-wmc Document #: 185-2 Filed: 12/08/20 Page 2 of 3

From: Rachel Granneman
Sent: Monday, November 30, 2020 12:34 PM
To: Peters, Zachary ‐ PSC <Zachary.Peters@wisconsin.gov>
Subject: RE: 19‐cv‐1007‐wmc Defendants' Sixth Supplemental Response to Plaintiffs' First Requests for Production of
Documents, Part 1 of 2

Hi Zachary,
A couple items on the phone records:
    (1) There are a number of places where the duration for phone calls between Commissioner Huebsch and Robert
        Garvin were redacted (e.g., March 6, 2018; May 10, 2018; in July 2018; Nov 6, 2018, July 12, 2019) – I assume
        this was an oversight, and request that copies that show that information are promptly provided.
    (2) On PDF p.126, there are 2 phone calls between Commissioner Huebsch and Robert Garvin, but the previous
        page (which shows the date) seems to be missing so I cannot confirm the exact date on which these calls took
        place (the previous page shows dates in June, while p.126 shows a date in April). I request that the preceding
        page be produced.
    (3) On the bottom on PDF p.133, there appears to possibly be a cut‐off phone call between Commissioner Huebsch
        and Robert Garvin. If a responsive entry is indeed cut‐off, I request that an updated copy is promptly produced.
    (4) There were a couple unredacted/highlighted entries with numbers that don’t match the given numbers – I want
        to confirm whether these records are responsive:
        ‐ July 31, 2018 at 6:45 PM (ending in 6016)
        ‐ Sept 4, 2019 at 7:35 PM (ending in 6023)

Let me know if you have any questions or anything is unclear.

Best,
Rachel



From: Peters, Zachary ‐ PSC <Zachary.Peters@wisconsin.gov>
Sent: Wednesday, November 25, 2020 4:18 PM
To: Rachel Granneman <RGranneman@elpc.org>; 'Padway, Jared (Perkins Coie)' <JPadway@perkinscoie.com>;
Agrimonti, Lisa ‐ Fredrikson & Byron <lagrimonti@fredlaw.com>; shurley@hurleyburish.com; 'Potts, Brian (Perkins Coie)'
<BPotts@perkinscoie.com>; 'Zoppo, David R. (Perkins Coie)' <DZoppo@perkinscoie.com>; Howard Learner
<HLearner@elpc.org>; 'Beall, Mary (Perkins Coie)' <MBeall@perkinscoie.com>; 'jchasco@wheelerlaw.com'
<jchasco@wheelerlaw.com>; 'hwallerpitts@fredlaw.com' <hwallerpitts@fredlaw.com>; 'jpavelko@fredlaw.com'
<jpavelko@fredlaw.com>; 'vherring@taftlaw.com' <vherring@taftlaw.com>; Whiting, Christianne ‐ PSC
<christianne.whiting@wisconsin.gov>; Ramirez, Zachary ‐ PSC <zachary.ramirez@wisconsin.gov>; Stubley, Cru ‐ PSC
<cru.stubley@wisconsin.gov>
Subject: RE: 19‐cv‐1007‐wmc Defendants' Sixth Supplemental Response to Plaintiffs' First Requests for Production of
Documents, Part 1 of 2

Counsel:

Attached please find Defendants’ Sixth Supplemental Response to Plaintiffs’ First Requests for Production of Documents
with cover letter and further documents produced relative to Request Numbers 2 and 5.

Due to the size of the attached documents, this will be the first of two emails.

Sincerely,

Zachary Peters
                                                             2
             Case: 3:19-cv-01007-wmc Document #: 185-2 Filed: 12/08/20 Page 3 of 3

Assistant General Counsel
Public Service Commission of Wisconsin
(608) 267‐1207
(608) 438‐0350




                                               3
